___________

                             No. 96-1714
                             ___________

Richard Lee Sanders             *
                                *
     Petitioner - Appellant     *
                                *      Appeal from the United States
     v.                         *      District Court for the Eastern
                                *      District of Missouri.
Michael Bowersox, Superintendent*
                                *          [UNPUBLISHED]
     Respondent - Appellee      *
                                *

                  Submitted:   November 21, 1996

                       Filed: December 10, 1996
                            ___________

Before MCMILLIAN and    M.   ARNOLD,   Circuit   Judges,   and   BOGUE,*
     District Judge.
                             ___________


PER CURIAM.


     Richard Lee Sanders (Sanders) was convicted of first degree
murder, but the Missouri Court of Appeals reversed this conviction.
On retrial, Sanders was again convicted and sentenced to life
imprisonment without parole.      The Missouri Court of Appeals
affirmed both his conviction and the denial of post-conviction
relief.


     In his petition for federal habeas corpus relief, Sanders
alleged he was denied his right to a fair trial, as well as his
right to confront a witness against him.         He also alleged
ineffective assistance of trial counsel. The district court denied


     *The HONORABLE ANDREW W. BOGUE, United States District
     Judge for the District of South Dakota, sitting by
     designation.
relief, concluding that the unavailability of a witness at trial
did not deprive Sanders of his confrontation rights and that his
right to a fair trial was not abridged.        The court further
concluded that trial counsel's performance was not deficient.


     On appeal, Sanders challenges only the confrontation and fair
trial rights conclusions.


     Having searched the record and considered the parties briefs
we find no merit in Sanders' contentions, and we affirm on the
basis of the district court's well-reasoned opinion. See 8th Cir.
R. 47B.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-